 510DECISIONSOF NATIONALLABOR RELATIONS BOARDLenkurtElectric Co.,Inc. and Local Union 1969,Interna-tional Brotherhood of Electrical Workers,AFL-CIO.Case 20-CA-5567May 19, 1970DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn December 1, 1969, Trial Examiner Eugene K.Kennedy issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had not engagedin the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed inits entirety, as set forth in the Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions to theTrial Examiner's Decision and a supporting brief, andthe Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner only to theextent consistent herewith.We cannot agree with the Trial Examiner's conclusionthat Jordan's conduct while acting as a union stewardin prosecuting a grievance on behalf of another employeeremoved him from the Act's protection' and warranteddismissal of the complaint in its entirety.Jordan was hired by Respondent in October 1967as a production worker. Because of his superior abilityhe was advanced rapidly'and, by January 1968, hadbeen promoted through several classifications to thestatus of electronic technician I in department 40. He'was designated union steward of that department inJuly 1968 and served in that capacity until February1969 when he was transferred to department 75. Shortlythereafter, he was appointed steward of department75 and acting in that capacity during the ensuing monthsfiled two grievances on behalf of other employees againstForeman Calhoun, which resulted in Jordan's being for-mally disciplined and eventually transferred to anotherdepartment.The first grievance involved a statement made byCalhoun to three employees in his department to theeffect that if they did not get a haircut they wouldnot be allowed to work and that if they persisted inwearing long hair they would be terminated. Calhouncalled these employees into his office one at a time.One of them requested permission to see steward Jordan,and Calhoun agreed and attempted to locate Jordanin order to send him to, the employee. At that timeJordan could not be located. Later, as the last of threeemployeeswas entering Calhoun's office, Calhounnoticed Jordan engaged in a conversation with theemployee who had earlier sought his assistance. There-after,Calhoun called Jordan into his office and orallydisciplined him: he advised Jordan that he had violatedthe collective-bargaining agreement by failing to obtainpermission of his supervisor to conduct Union businessand by "jumping the gun and soliciting a grievancewhich is not part of the duties of a shop steward."The second grievance followed closely thereafter andwas likewise directed against the conduct of ForemanCalhoun. Two days after the filing of the first grievanceCalhoun began reassembling some shelving in the stagingarea. On the following workday he assigned an employee,Brown, to complete the work. Sometime later, Brownwas granted permission by Calhoun to speak to Jordan.Later that day, Jordan presented Calhoun a writtengrievance on behalf of Brown concerning additionalpay to which Brown was allegedly entitled for workingout of his classification on the shelving job. The grievancewas denied by Calhoun and subsequently withdrawnby Brown. Thereafter, Calhoun, at the direction ofRespondent's labor relations manager, gave Jordan awritten disciplinary notice on a company form:On April 28, 1969 you overstepped the role ofdepartmental steward as defined in Sect. 2, ArticleIII of the labor agreement. You did this by speci-fically soliciting a grievance. The role of a stewardatLenkurt is that of investigating and adjustinggrievances, not soliciting them!We will expectyou to conduct yourself as a steward as establishedby practice and called for by the laboragreement.Failure to do so in the future will mean disciplinaryaction; including termination.IThe company form also contained a space wherein- theemployee was supposed to affix hisinitialsto acknowl-edge receipt of the disciplinary notice.When Jordanacknowledged receipt, he noted the following on theform in the space marked "Remarks":The issue which is being discussed in this memowas the investigation of a complaint (my own)leading to a grievance (employee in my group).I therefore am fully within my rights accordingto Article III, Sect. 2 of the contract.An hour later Jordan was transferred from department75 to department 40 and assigned the position of coldcheck troubleshooter, an unskilled job which required'Art III, sec 2, of the collective-bargaining agreement betweenthe parties,which formed the basis for the Employer's disciplinaryactions, providesIStewards shall report to their immediate supervisors and requestpermissionto leave the job beforeleaving workto conduct UnionbusinessPermission will always be granted unless such actionwould seriously interfere with operations In such instances, thesupervisor will make arrangements for the steward to leave thejob as promptly as possibleStewards will be allowed to conduct their Union business withintheir regularly scheduled working hours,within their assigned areasof representationUnion business for this purpose is defined tomean the investigation of complaints that may lead to grievances,handling and adjustment of grievances,and attendance at meetingswith representatives of the Employer182 NLRB No. 78 LENKURT ELECTRIC CO.only 30 minutes to learn. Prior to Jordan being assignedthis job, it was held by a technician II, a job classificationless skilled than that of Jordan. Moreover, Jordan'ssection supervisor in the new department consideredthe cold check job too tedious to be performed continu-ously by any one technician. He believed it preferableto rotate the position among his technicians. Neverthe-less, Jordan, unlike, other employees, was obliged toremain in this menial position for a lengthy period.Nor was Jordan permitted, under threat of dismissal,to leave his department 40 job area in order to actas the union steward in department 75. During theensuing period, the' employees in department 75 didnot have a union steward available to them, and thesituationwas not altered until after complaint issuedin this case, at which time Jordan was loaned backto department 75.Unlike the Trial Examiner, we find that the evidence,considered in its totality, presents a strongprima faciecase to support the allegations in the complaint to theeffect that Respondent violated Section 8(a)(1) of theAct by issuing a disciplinary threat to Jordan'becauseof his activities as a union steward and Section 8(a)(3)and (1) by transfering Jordan because of these sameunion activities.As detailed above, Jordan filed only two grievances,each of which resulted in a disciplinary admonitionfrom the object of these grievances; namely, ForemanCalhoun. In each instance Jordan was admonished for"soliciting a grievance" , as being contrary to articleIII, section 2, of the collective-bargaining agreement.That the gravamen of Jordan's offense to Calhoun wasin fact the solicitation of grievances is clear from Cal-houn's attitude in general. For example, Calhoun didnot object to grievances being filed by the Union, evenif they were directed against himself, as long as theywere filed under-what he conceived to be the termsof the contract. Thus, when Calhoun was warning thethree employees about their long hair, upon request,he attempted to locate steward Jordan to enable themto grieve if they so desired. What Calhoun objectedtowas the solicitation of grievances per se, which heconceived to be contrary to the contract, and for whichhe twice disciplined Jordan.We do not, however, agree that the language ofthese contract provisions standing alone precludes aunion steward from soliciting a grievance or in anyway indicates that the Union has waived or limitedits right to solicit grievances.2 Rather, the restrictivelanguage of this paragraph indicates only that beforea union steward conducts union business during workinghours he must first secure permission from the Employer,a permission that must be given as promptly as theproduction schedule will permit. Nor does the languagein the provision authorizing the union steward to investi-gate complaints in any way limit the steward's authorityto act on a grievance only after receiving a formalcomplaint or precludes the steward from himself noting2The provisions of the contract here involved are quoted in in1, supra511a contract violation or making a complaint. We notethat the facts reveal that each employee had askedto speak with Jordan, and permission was granted. Inany event, the solicitation of grievances is a protectedactivity for stewards as well as other employees. Awaiver of the right to engage in such activities mustbe clearly and unequivocally set forth in the contract.As the contract does not clearly and unequivocally placea limitation on a union steward regarding the solicitationof grievances, Jordan was engaged in a protected activi-ty.3Accordingly, the admitted direct evidence ofRespondent's agent to the effect that Jordan was disci-plined or threatened with job loss solely for solicitinggrievances, an activity which under the circumstancesin this case we find to be protected, and the almostimmediate transfer to a less desirable job constitutea prima faciecase that Respondent has violated Section8(a)(1) and (3) of the Act.Nor do we find that Respondent offered sufficientevidence to dissipate the unfavorable inferences to bedrawn from the General Counsel's evidence. Based onthis evidence, we cannot, as did the Trial Examiner,conclude that Jordan was disciplined and transferredbecause he solicited grievances in order to injure oreffect the removal of his foreman and that such conductremoved him from the Act's protection. The Trial Exam-iner found both that Respondent reasonably believedthat Jordan solicited the Brown grievance for the primarypurpose of "getting" Calhoun and that Jordan did infact solicit the grievance for that purpose. The evidenti-ary, path taken by the Trial Examiner does not withstanddetailed analysis.Foreman Calhoun testified that shortly after hereceived the grievance Brown came into his office andasked for its withdrawal. According to Calhoun, Brownthen,told him that he had heard from other employeesthat Jordan had asked them to,file grievances and Jordanhad told them that if they filed enough grievances,he would "get rid of this guy for you." Calhoun testifiedthatBrown told him he felt he was being used byJordan "to get at Calhoun" and again asked for thereturn of his grievance. Although employee Brown hadappeared in the hearing room but had not been calledas a witness, the Trial Examiner nevertheless foundthat Brown's testimony was unnecessary to the establish-ment of Respondent's defense; namely, that it reasonablybelieved that Jordan solicited the grievance for theexpress purpose of "getting Calhoun." The Trial Exam-iner found that this conclusion was supported by certaindirect probative evidence. He noted that the grievancewas filed on behalf of Brown before it was even knownwhether or not the Company was going to pay Brownata higher rate of pay for the out of classificationwork. The Trial Examiner felt that this action connoteda kind of eagerness which was supportive of Calhoun'stestimony. The Trial Examiner believed that Brown'sact of tearing up the grievance also confirmed the reason-ableness of Calhoun's reliance on what Brown had told3F J. BucknerCorp.,163NLRB 81, enfd 401 F 2d 910 (C A9), cert denied 393 U S 1084 512DECISIONSOF NATIONALLABOR RELATIONS BOARDhim. The Trial Examiner also felt that Jordan's conces-sion on cross-examinationthat he told Brown whenhe signed the grievance, against Foreman Calhoun,"We've got him now, he won't be able to squirm outof this," went beyond supporting the reasonablenessof Calhoun's position and, in the light of the entirerecord, constituted probative evidence that Jordan didin fact solicit the grievance for the primary purposeof "getting" Calhoun, a purpose unprotected by theAct. We cannot agree.The Trial Examiner's conclusions rest largely on hear-say evidence4 admitted to show Respondent's motivein disciplining Jordan and on the purported concessionof Jordan on cross-examination, in referring to Calhoun,"We've got him now, he won't be able to squirm outof this." We are not convinced, based on this evidence,either that Respondent actually disciplined Jordan forthe reason advanced or that Jordan in fact did solicitthe Brown grievance in order to have his foremanremoved. We note that Jordan filed only two grievancesduring his entire stewardship of department 75 and thatbothtimeshe was explicitly disciplined for solicitinga grievance although each employee had previously askedto speak with him. No mention was made to Jordanthat he was being disciplined because he had soliciteda grievance from Brown for the purpose of injuringor causing the removal of Foreman Calhoun. Rather,Jordan was only told that he was being disciplinedfor engaging in what is in fact a protected activityunder the circumstances here present; namely, the solici-tation of a grievance.It is, of course, only the Brown grievance that isin direct contention here regarding the alleged miscon-duct. of Jordan. We are asked to believe that Respondentformally disciplined and threatened one of its betteremployees (one who had in very rapid order beenadvanced by the Company) because another employeetold Foreman Calhoun that he had heard other employeessay that Jordan was out "to get Calhoun." We areasked to believe that this was in fact the real reasonfor the discipline even though the Employer admittedlynever discussed this matter with Jordan informally, andnever formally advised him that it was the reason forthe disciplinary action. Instead, Jordan was twice disci-plined for the stated reason that he was soliciting griev-ances.Under these circumstances, we find it difficultto explain Respondent's reticence with a union stewardin a disciplinary matter,and cannot infer, as did theTrial Examiner, that the Respondent's motives in disci-plining Jordan, which included a threat of termination,were those articulated at the hearing rather than thosecontained in the language of the disciplinary noticesthemselves.Accordingly, we conclude, the hearsay evidence andthe ambiguous exclamation made by Jordan at the timeBrown signed his grievance notwithstanding, that theactual reason stated in the disciplinary notice was in'The General Counsel objected to the admission of this evidenceat the hearing and specifically excepted to this aspect of the TrialExaminer's Decision.fact the reason for the action taken. It follows, then,thatRespondent violated Section 8(a)(1) of the Actwhen it formally disciplined and threatened Jordan withlossof his job because he solicited a grievance, aprotected activity, and that it violated Section 8(a)(3)and (1) of the Act when it transferred Jordan to alessdesirable and less responsible job for engagingin this same union activity.Moreover, were we to agree with the Trial Examinerthat the solicitation or filing of grievancesin an"attemptto damage or effect the removal of a supervisor" isnot a protected activity, we would limit the principleto those cases where the employee was motivated bynonwork-relatedconsiderations.Accordingly,evenassumingthat Calhoun reasonably believed that Jordanwas trying "to get him," it is clear from Calhoun'sown testimony that he had no basis for believing thatJordan was acting for other than work-related consider-ations.Thus, Calhoun testified that Brown informedhim that Jordan was soliciting employees to file griev-ances, and if there were enough grievances he (Jordan)would get rid of Calhoun forthem.Calhoun's testimonyas to what Scholfield told him clearly depicted a Jordanwho was at least partly concerned with Calhoun's per-formance of work that could have been done by aunit employee.THE REMEDYHaving found that the Respondent has engaged inand is engaging in unfairlaborpracticeswithin themeaning of Section 8(a)(1) and(3) of the Act,we shallorder thatit cease and desist therefrom and take certainaffirmative action designed to effectuate the policiesof the Act.Having found that Respondentunlawfullydisciplinedor threatened and then transferred Grant Jordan, weshall order that Respondent reinstate him to his formeror a substantially equivalent position of employment,without prejudice to his seniority and other rights andprivileges,and to make him whole for any loss ofearnings he may have suffered as a result of Respondent'sunlawful conduct. Backpay shall be computed in themanner set forth inF.W.Woolworth Company,90NLRB289,with interest added thereto in the mannerset forth inIsisPlumbing& Heating Co.,138 NLRB716.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of the Act.2.The Unionis a labor organization within the mean-ing of the Act.3.By issuing a disciplinary threat to union stewardGrant Jordan because he solicited a grievance, Respond-ent has violated Section 8(a)(l) of the Act.4.By discriminatorily transferring union stewardGrant Jordan for soliciting a grievance, Respondent hasviolated Section 8(a)(3) and (1) of the Act. LENKURT ELECTRIC CO5Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the ActORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard hereby orders that the Respondent, Lenkurt Elec-tric Co , Inc , San Carlos, California, its officers,agents,successors,and assigns, shall1Cease and desist from(a)Disciplining or threatening,or in any other mannerinterferingwith,restraining,or coercing employees forsoliciting grievances in the performance of their dutiesas union stewards(b) Transferring or in any other manner discriminatingagainst employees for soliciting grievances when actingas union stewards(c) In any like or related manner interfering with,restraining,or coercing employees in the exercise oftheir rights under the Act2Take thefollowing action designed to effectuatethe policiesof the Act(a)Offer to Grant Jordan immediate and full reinstate-ment to his former job or, if that job no longer exists,to a substantially equivalent position without prejudiceto his seniority or other rights or privileges,and makehim whole for any loss of earnings he may have sufferedby reason of Respondent'sdiscrimination against himas set forth in the section of this Decision entitled"The Remedy "(b)Notify the above-named employee, if presentlyserving in the Armed Forces of the United States,of his right to full reinstatement,upon application, inaccordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act, as amended,after discharge from the Armed Forces(c)Preserve and, upon request,make available tothe Board or its agents, for examination and copying,allpayroll records,social security payment records,timecards, personnel records and reports,and all otherrecords necessary to analyze the amount of backpaydue under the terms of this Order(d) Post at its San Carlos, California, plant copiesof the attached notice marked "Appendix "5 Copiesof said notice, on forms provided by theRegionalDirector for Region 20, after being duly signed by theRespondent's representative,shallbepostedbyRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted Reasonable stepsshall be taken by Respondent to insure that said notices5In the event that the Board s Order isenforced by a judgmentof a United States Court of Appeals the wordsin the notice readingPosted by Order of the National LaborRelations Boardshall readPosted pursuant to a Judgment of the United States Court of Appealsenforcingan Order of the National LaborRelations Board513are not altered,defaced,or covered by any other mate-nal(e)Notify theRegional Director for Region 20, inwriting,within 10 days from the receipt of this Decision,what steps have been taken to comply herewithAPPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTdiscipline or threaten, or in anyothermanner interfere with,restrain,or coerceemployees for soliciting grievances in the perform-ance of their duties as union stewardsWE WILL NOTtransfer or in any other mannerdiscriminate against employees for soliciting griev-ances when acting as union stewardsWE WILL NOTin any like or related mannerinterferewith,restrain, or coerce our employeesin the exercise of their rights guaranteed by Section7 of the ActWE WILL immediately reinstate Grant Jordanto his former job or,if that job no longer exists,a substantially equivalent position without prejudiceto his seniority or other rights or privileges, andmake him whole for any lossof payhe may havesuffered by reason of the discrimination practicedagainst himWE WILLnotify the above-named employee, ifpresently serving in the Armed Forces of the UnitedStates,of his right to full reinstatement,upon appli-cation,in accordance with the Selective ServiceAct and theUniversal Military Training and ServiceAct, as amended,after discharge from the ArmedForcesLENKURT ELECTRIC CO ,INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterialAny questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice, 13050 FederalBuilding,450 Golden Gate Avenue,Box 36047, San Francisco, California 94102, Telephone415-556-3197 514DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE K KENNEDY, Trial Examiner This matterwas heard in San Francisco, California, on August 26and 27, 1969 The issues involved are whether LenkurtElectric Co,Inc , herein Respondent,violated Section8(a)(1) and (3) of the National Labor Relations Act,as amended,herein the Act, by reprimanding an employ-ee and transferring him within the plant because ofhis actions as a union steward IUpon the entire record in this proceeding and uponobservation of the demeanor of the witnesses and consid-eration of the briefs filed by the General Counsel andRespondent, I hereby make the followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is a Delaware corporation manufacturingelectronic products in San Carlos, CaliforniaDuringthe past year in the course of its business operations,itsold and shipped, from California, products valuedin excess of $50,000 directly to customers located outsidethe State of California During the same period,Respond-ent, in the course and conduct of its business operations,received in the State of California goods valued inexcess of$50,000 which were shipped directly frompoints outside the State of California Respondent is,and at all times material herein has been an employerengaged in commerce and in operations affecting com-merce within the meaningof the ActIITHE LABOR ORGANIZATION INVOLVEDLocal Union1969, International Brotherhood of Elec-tricalWorkers,AFL-CIO,herein the Union, is, andat all times material herein has been,a labor organizationwithin the meaning of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESThe IssuesRespondent,on May 1, 1969, transferred employeeGrant Jordan,a union steward,to another departmentand also reprimanded him for his conduct in connectionwith employee BrownThe General Counsel and Respondent vary in charac-terizing the events attending this reprimand and transferThe General Counsel'semphasisison the fact thatJordan was reprimanded and transferred after he incurredthe displeasure of Respondent while acting as a unionstewardRespondent stresses that Jordan'sactivitieswereremoved from the Act's protection because the realIThe charge was filed on May 2 1969 and a complaint issuedon June 5 1969purpose of Jordan was to "get nd" of his supervisor,Leo Calhoun, and further that the collective-bargainingagreementnot only didnot permit soliciting grievancesfor such a purpose but for any purpose Respondentclaims Jordan was using his office as union stewardto solicit grievances from employees in order to embar-rass his supervisor, Calhoun, and thereby to effect histransfer from department 75 where Jordan was assignedat the time Respondent contends such an abuse ofthe office of union steward does not preclude Respondentfrom making a transfer of the union steward to preserveharmonious working conditions or from reprimandinghim for such activities Respondent further argues thatthe activities of Jordan warranted his dismissal andthat he was fortunate in not being dischargedBackground and Events2This grievance grew out of an incident on May 21 1%9 AboutMay I 1%9 Jordan had been transferred from department 75 todepartment40TheUnion had not changed its designation of Jordanas steward in department 75On May 21 1%9 Jordan requestedpermission to go to department 75 to function as steward and wasrefused permissionby his supervisorthus giving rise to the grievancefiled by the Union Jordan estimated department 40 is about 400 feetfrom department 75 He was told if he did go to department 75 hewould be terminated The complaint alleges an unlawful threat occurringon May 1 and presumably it refers to the file memo incident notedbelow and not the episode on May 21 1%9 This incident is notpresented for resolution by the pleadings as to whether it constitutesan unfair labor practice although in his brief the General Counselcites the incident as a type violative of Sec 8(a)(1) of the ActJordan was hired by Respondent in October 1967in the classification of production worker He gave evi-dence of having superior ability as indicated by hispromotion to the classification of electronic technicianI in January 1968, skipping some intermediate classifica-tions In November 1968, Jordan was transferred fromdepartment 40 to department 75 He had been appointedunion steward in department 40 in July 1968 and March1969 he was appointed steward in department 75At the time of thehearing a grievance was beingprocessed involving the question of whether a unionsteward could act as steward in an area to which hewas not assignedto work 2An incident which is characterized in the record asthe "haircut grievance" occurred in late April 1969and bears on the events precipitating the dispute present-ed here On April 24, 1969, Roy Brunicardi, Respondent'slabor relationsmanager,toldLeo Calhoun, Jordan'sforeman in department 75, that an employee in hisdepartment named John Chapot needed a haircut There-upon Calhoun made an inspection of his departmentand noted that employees Ferraira and Dow also neededhaircutsCalhoun called in employee Chapot in connec-tionwith his haircutHe then called in Ferraira forthe same purpose and Ferraira said he wanted to seethe union steward Calhoun told Ferraira to return tohis work and he would send the steward to him Calhounthen went out to see Jordan but he could not findhim at his place of work or his supervisor,RosenstockCalhoun then called in Dow and also then noticed Jordan LENKURT ELECTRIC CO.talking to Ferraira away from Jordan's work area. WhenCalhoun finished talking with Dow he had a conversationwith Jordan in his office.3 Calhoun advised Jordan hewas in violation of the collective-bargaining agreementon two points.One, that he did not obtain permissionof his supervisor to conduct union business,and thathe was "jumping the gun and soliciting a grievancewhich is not part of the duties of a shop steward."Jordan conceded the first point but expressed disagree-ment as to the second and requested permission tocall the union office. Calhoun agreed, and also toldJordan that Steven Dow, the last employee called inby Calhoun because of his hair style, wanted to seeJordan.When Calhoun was advising Jordan of his allegedbreach of the collective-bargaining agreement, he calledhis attention to the following provisions of the collective-bargaining agreement in effect:Article III, Section 2. Stewards shall report totheir immediate supervisors and request permissionto leave the job before leaving work to conductUnion business. Permission will always be grantedunless such action would seriously interfere withoperations.In such instances,the supervisor willmake arrangementsfor the steward to leave thejob as promptlyas possible.Stewards will be allowed to conduct their Unionbusiness within their regularly scheduled workinghours,within their assigned areas of representation.Union business for this purpose is defined to meanthe investigation of complaints that may lead togrievances,handling and adjustment of grievances,and attendance at meetings with representativesof the Employer.'Jordan denies this conversation occurred.Where Jordan's testimonyconflicts with Calhoun's, it is not credited.Calhounappeared to bea careful and conscientious witness while Jordan's demeanor as awitness seemed less than candid Jordan's testimony with relation.tothe events leading to the Brown grievance,the central event involved,seemed deliberately vague and evasiveFor example,on cross-examina-tion,Jordan testified as follows:Q. (By Mr.Hoefs)Now I'd like to callyourattention to thatsecond grievance, the one involving Mr Brown, and ask yousome questions about that,and I understand from your testimonythismorning that took place on orabout April28, 1969 whenyou observedMr Brown working in the staging area assemblingsome shelves; is that right)A. No.Q What did you observe"A. I did notobserve Mr.Brown working.Q You didn't see him working over there at all')A.No.Q. You didn't know what he was doing,is that right"A I did notobserve Mr. Brown working.Q. You heardfrom other employees what he was doing"A.Mr. Browntold me what he was doing.Q. He came to you?A. I had heardfrom other employees first.Q.Who werethe other employees"A I haveno memory of thatQ And your testimonyis that Brown cameto you, to reportthis incident You were not going to Brown"A. No, it is not.Q.What is it? You went to Brown"A I went toBrown and spoke to him515The so-called haircut grievance was filed by Jordanafter Calhoun sent some of the employees home because,in his judgment,they did not meet Respondent's stand-ards of personal grooming. The record does not reflectthe disposition of this grievance.The Brown IncidentThe immediate events giving rise to this proceedinginvolved a grievance filed by employee Steven Brownwho was under the supervision of Calhoun. On Saturday,April 26,1969, Calhoun started to make up some sampleshelving to be used in connectionwithan expansionof his department. On Monday, April 28, 1969, he askedBrown to complete the work he had started.In connec-tionwith the Brown incident,the record contains anattenuated version by Jordan.Calhoun's and Brunicardi'sversion of what was reported to them by Brown differssignificantly from Jordan's.4On directexaminationJordan related that he fileda grievance with Calhoun, and that later in the dayhe was given a file memo and transferred.Jordan relateshis supervisor, Calhoun, told him: "he had heard fromemployees that I had made some statements that Iwas out to get him or something like this,some derogato-ry statement." Jordan also testified he told Calhounhe had no malice towards him.On cross-examination he conceded that after the griev-ance was prepared he said to Brown referring to Calhoun,"We've got him now, he won't be able to squirm outof this." Jordan also conceded Brown tore up his griev-ance when he regained it from Jordan.Jordan's account of the Brown grievance is notableforwhat it omits rather than what it includes. Theexplanation of the origin of the Brown grievance thatBrown related to Respondent's officials fleshes out theskeletal version of Jordan by the testimony of Brunicardiand Calhoun.Respondent, through Calhoun, was presented withthe Brown grievance shortly after Calhoun had a basisfor believing Jordan was soliciting grievances in connec-tionwith the haircut episode of April 26, 1969, whichCalhoun believed to be a breach of the collective-bargain-ing agreementby Jordan.On April 28, 1969, just before noon, Brown askedCalhoun for permission to see Jordan. About half anhour later Jordan and Brown came to Calhoun's officewith a grievance for Brown to get more pay for hiswork on the shelving that morning.According to thegrievance,Brown should have been paid at a higherrate than his usual rate.5 Calhoun took the grievance'Respondent'sCounsel stated on the record that Brown was tobe calledas a witness Brown was not called and no reason wasgiven for this apparent change of mind However,Respondent's defensewas amply established without the testimony of Brown who was amember of the collective-bargaining unit representedby the Union,the ChargingPartyin this proceeding.'Itseems that Jordan may have been "jumping the gun" hereas Brown'spaycheckfor the morningof April 28, 1969, couldscarcelyhave been prepared prior to noon and itwouldseem that at theminimum an inquiry as to what Brown was to be paid would have-preceded the filing of a grievance Failure to make such an inquiry 516DECISIONSOF NATIONALLABOR RELATIONS BOARDand gave it to his superior, a Mr. Zimmerman. ShortlyafterCalhoun returned to his office, Brown came inagain and asked Calhoun for his grievance back. Inanswer to Calhoun's query as to the reason, Browntold Calhoun that he had heard from other employeesthat Jordan had asked other employees in the departmentto file grievances, and had told them if these wereenough grievances, "I will get rid of this guy (Calhoun)for you." Brown also told Calhoun he ^ felt he wasbeing used by Jordan. Brown further told Calhoun thatearly on the morning of April 28, 1969, Jordan cameto where he was working and told him to keep trackof his time and he would get more money for him.Brown agreed and kept track of his time. When hefinished, he went to see Jordan and asked him howhe got more money. Jordan instructed him to see Calhounto get permission to talk to Jordan about union businessand Brown did so. On his return to Jordan, he foundhim with a grievance form filled out. Brown told Calhounhe balked at signing it, but Jordan told him it wasjust a formality, and Brown signed it.Calhoun asked Brown if he would repeat the conversa-tionwith other company officials and Brown agreed.(He later repeated the same story to Calhoun and LaborRelationsManager Brunicardi.) Calhoun reported theevents to his superior, Plant Superintendent Zimmerman,and they both looked for Labor Relations ManagerBrunicardi, but could not locate him.After Calhoun returned to his office, Systems Assem-bly Supervisor Scofield came into his office." Scofieldwas under Calhoun's supervision and in his department.Calhoun's testimony describes the conversation withScofield.Q.What did Mr. Scofield tell you?A.When I was in my office, Mr. Scofield camein and said, "What gives between you and Grant?"[Jordan] And I said, "What do you mean?" Andhe said, "Grant was just over talking to someofmy people and I went up and said, "I amon Union business" and he turned around to meand said "What was Leo [Calhoun] doing Satur-day?" And I said, "I don't know; I was workingmy own area."Well, "who worked over in the staging area?"and I told Grant "I don't know. I wasn't keepingtrack of anybody over there; I was just watchingmy own people." And Grant said, "Well, okay"and left.Scofield told Calhoun he got the impression Jordanwas trying to get him to file a grievance against Calhounfor the work done in the staging area.Later in the day, Labor Relations Manager Brunicardicalled Calhoun to inquire why Calhoun wanted to seereflected Jordan's eagerness to get a grievance filed against Calhoun.Jordan's assumption that Brown was not to be paid at a higher ratemay have been well founded but his failure to make even an inquiryprior to filing the grievance reflects the probability the purpose ofthis grievance was to harass Calhoun rather than to get Brown moremoney."Scofield's job classification was included in the bargaining unitrepresented by the Union.him. Calhoun advised him of the conversations withBrown and Scofield and askedpermissionto terminateJordan. Brunicardi informed Calhoun he would lookinto the matter.On Tuesday, April 29, 1969, Calhoun. received thegrievanceconcerningBrown back from Zimmerman and,as instructed, wrote on it that thegrievancewas denied,and there was no contract violation and handed it toJordan. Later in the day as Calhoun walked past Brown,Brown told him, "Leo, you don't have to worry aboutthat grievance; I tore it up. Grant Jordan was not happyabout it, but I did it anyway."Brunicardi discussed the Brown incident with unionofficials.After he concluded that Jordan would not beadequately dealt with by the Union for his conductrelative to Brown, he instructed Calhoun to give Jordana file memo. This amounted to a reprimand to be includedin Jordan's personnel file. Brunicardi also believed thatthe hostility between Calhoun and Jordan indicated aseparation during working hours, and after inquiriesas to where there was a need, arranged for Jordan'stransfer to department 40, with no change in pay anddoing work included in his job description.DiscussionThe question of permissibility of soliciting grievancesunder the terms of the collective-bargainingagreementisnot presented here as an abstraction. The additionalfactor present is that a grievance was solicited, so'Respondent reasonably believed, for the express purposeof "getting Calhoun." The apparentintentwas to embar-rass Calhoun, and have him transferred from the depart-ment by having grievances filed for that purpose. Thetiming of the grievance filed on behalf of Brown atthe very least reflectedan eagernesson the part ofJordan to get a grievance on file. Jordan's testimonythat Brown tore up his grievance (instead of processingit further) supports a finding that Calhoun acted reason-ably in relying on the conversations he had with Brownand Scofield about Jordan's conduct. Also supportingthe reasonableness of Calhoun's belief in Jordan's con-cession on cross-examinationhe told Brown referringtoCalhoun, "We've got him now, he won't be ableto squirm out of this." Jordan also conceded on cross-examinationthat he asked Scofield what work Calhounhad been doing on Saturday, April 26, 1969.This testimony by Jordan constitutes probative evi-dence, in light of the entire record, that Jordan infact did solicit the Brown grievance for the primarypurpose of"getting" Calhoun.The intent by Jordan to have the grievance injureCalhoun was the reason for Respondent reprimandingand transferring Jordan. This is demonstrated by, thecontrast in Respondent's action in connection with theincidentinvolving employee haircuts. There Calhounbelieved Jordan was violating the bargainingagreementby soliciting grievances without permission from hissupervisor. He merely gave Calhoun a verbal reprimand.However, it was a very different story in connectionwith the Brown incident where Calhoun and Respondent LENKURT ELECTRIC CO.had ample reason to believe Jordan was soliciting primari-ly to damage Calhoun. Here Calhoun wanted to haveJordan fired and Brunicardi authorized a written repri-mand for his personnel file and arranged his transferso he could be separated from Calhoun. This disparityin treatment in handling the two incidents supports theview that Jordan was not reprimanded and transferredbecause he merely solicited grievances but because hesolicited grievances for the purpose of damaging hissupervisor. It seems safe to assert without the prospectof successful contradiction that the parties to the collec-tive-bargaining agreement did not contemplate that theprovision giving the union stewards certain privilegesduring working time could be employed to attempt todamage or effect the removal of a supervisor.It seemsequally safe to assert the Act does not protect suchactivities and an employee may be disciplined for themeven if he was acting under the guise of performinghis steward functions.Solicitation of grievances and the Collective-BargainingAgreementAlthough Jordan avoided testifying that he solicitedgrievances from employees, the General Counsel inhis brief apparently contends Jordan was disciplinedfor so doing. Inasmuch as Jordan's file memo recitesthis as a reason for his reprimand it may be the basisfor such contention. However,itisnoted there is acontemporaneous written record of Respondent whereinitisrecited that Jordan was soliciting grievances inorder to "get Calhoun."The relevant contract provisions are quoted aboveand do no explicitly deal with the authority of a stewardto solicit grievances. The most relevant clause is theone giving the right of the steward to investigate com-plaints. In the note Jordan attached to the file memorelating to the Brown incident he wrote as follows:The issue which is being discussed in this memowas the investigation of a complaint (my own)leading up to a grievance (employee in my group).I therefore am fully within my rights accordingto Article III. Sec. 2 of the contract.Literally construed, a complaint must precede the investi-gation, and an investigation without a prior complaintwould exceed the authority of the steward. Aside fromthe technical construction of the agreement, the issueof the propriety of "soliciting" grievances becomesneedlessly confused by focusing on the right to solicitgrievances outside the context of actual events. In thecase at hand, for example, it would seem absurd toargue the collective-bargaining agreement permits solicit-ing primarily to harm a supervisor. On the other handitcan readily be imagined, in a different context, thebeneficent effect of a union steward encouraging anemployee to assert his rights for the employee's ownbenefit. Thus the propriety of solicitation of grievancesshould be judged in the context in which it occurs.Consequently, there is no necessity here for a finding517that soliciting a grievance is per se permitted or prohibit-ed by the collective-bargaining agreement.Therefore, irrespective of how the above provisionis interpreted,Respondent was entitled to disciplineJordan withoutbeing inviolation of the Act since Jor-dan's conduct in soliciting the Brown grievance wasfor a purpose not contemplated by the collective-bargain-ing agreement or protected by the Act.Respondent's claim that it transferred Jordan becausethe continuing presence of Jordan and Calhoun in thesame department would continue an inharmonious situa-tion seems eminently reasonable and well-founded.Respondent had adequate basis for this belief.The record contains considerable testimony on thenature of Jordan's work before May 1, 1969, and afterhis transfer on that date. It would support a findingthat the job after May 1, 1969, was less demanding.Whether or not it was more or less desirable woulddepend on a subjective value judgment. It includedwork within the job description of Jordan's classificationand he received the same rate of pay as in his priorjob. At best, the record offers slight evidence Jordan'sjob and workassignmentsafterMay 1, 1969, wereobjectivelyless desirable. Because of the other consider-ations attending the transfer,this factor is of no signi-ficance here.The General Counsel cites a prior National LaborRelations Board proceeding involving Respondent report-ed in 177 NLRB No. 87,as bearing on Respondent'sintent in the present proceeding. Nothing is found inthat case to change the findings indicated herein.Concluding FindingsRespondent was warranted in reprimanding Jordanbecause it had good cause to believe he was usinghisUnion steward's privileges to "get" his supervisor,Calhoun. Further, Jordan solicited the Brown grievanceprimarily to "get" his supervisor Calhoun.The transfer of Jordan was reasonably necessary topreserve harmony among Respondent's work force.Even if it were part of a disciplinary move by Respondentitwould not constitute unlawful discrimination in viola-tion of Section 8(a)(3) of the Act, since it was fora cause unrelated to the purposes of the Act.CONCLUSIONS OF LAW1.Respondent is engaged in commerce and in opera-tions affecting commerce within the meaning of theAct.2.The Unionis a labor organization within the mean-ing of the Act.3.TheRespondent has not violated Section 8(a)(3)or 8(a)(1) of the Act.RECOMMENDED ORDERIt is recommended the complaint be dismissed inits entirety.